DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 12-13, 25 and 28-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 25, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20170034843 A1, hereafter Liu) in view of Yang et al. (US 20180139672 A1, hereafter Yang) and Pereira (US 2018/0007634 A1, hereafter Pereira). Yang is cited by Applicant in IDS filed 1/13/2021.

Regarding claim 1, Liu discloses a method (Figs.4&7) for wireless communication in a multi-connectivity ([0067] FIG. 4 shows an example of transmission of scheduled data over multiple links. [0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions.) user equipment (UE) (Fig.4, UE 420), comprising:
	 communicating ([0067] For example, an LTE eNodeB 410 may transmit data to a UE 420 over a first link 430 and a second link 440A and 440B. The first link 430 may be a direct link to the UE, whereas the second link may be an indirect link that passes through an IEEE 802.11x. (WiFi) access point 410B.) with one or more network nodes (Fig.4, 410A) via a first radio access technology (RAT) (Fig.4, RAT of link 1, [0067] LTE) having a first throughput capacity (Fig. 7 step 700, which determines the link throughputs of at least the first link and a second link; and as shown in paragraph [0067] as shown above, the first and second links are of different RAT) ;
	 determining ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.) whether the UE (Fig.4, UE 420) is in a selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality), wherein the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality) comprises a state in which: 
a throughput estimation of the UE ([0102] throughput conditions, [0105] a traffic arrival rate) is less than ([0102] A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.) a threshold ([0102] higher throughput conditions, [0105] a threshold), wherein the threshold is related to the first throughput capacity of the first RAT (see step 702 in Fig. 7, which determines a threshold based on the link throughputs determined in step 700, which includes the throughput of the first link that corresponds to a link of the first RAT as shown above);
	 disabling ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0108] At block 710, the transmitter apparatus may distribute traffic to only one of the first link or the second link. Thus, the transmitter apparatus may distribute traffic to only one of the first link and the second link when the traffic arrival rate is less than the threshold. It is envisioned that the transmitter apparatus may distribute traffic only to the link having the average link data rate with respect to which the threshold was determined. Alternatively or additionally, it is envisioned that the transmitter apparatus may distribute traffic only to the link having the highest signal quality.; By disabling multi-link and distributing traffic to only the first link, communication via RAT of link 2 is disabled) communication via a second RAT (Fig.4, link 2) in response to determining ([0108] when the traffic arrival rate is less than the threshold) that the UE is in the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality); and
	 continuing to communicate ([0108] At block 710, the transmitter apparatus may distribute traffic to only one of the first link or the second link. Thus, the transmitter apparatus may distribute traffic to only one of the first link and the second link when the traffic arrival rate is less than the threshold.) via the first RAT (Fig.4, link 1).
	Liu does not disclose that in the state in which the throughput estimation of the UE is less than the threshold: a screen of the UE is off; and the UE is unplugged from a power source; and wherein the second RAT has a second throughput capacity that is greater than the first throughput capacity of the first RAT.
	However, Yang discloses in a state in which a throughput estimation ([0074] [0075] determined / predicted downlink traffic) of a UE ([0074] UE 102) is less than a threshold ([0074] the UE 102 may determine that downlink traffic is unlikely to be received within a particular length of time after the UE device display is powered off. In some aspects, the UE 102 may predict the downlink traffic based at least in part on additional or alternative factors, such as past behavior of a user of the UE 102, a traffic type received or transmitted by the UE 102, motion information associated with the UE 102, a channel quality report received by the UE 102, and/or the like. [0075] In this way, the UE 102 conserves battery and processor resources; Because downlink traffic is determined / predicted unlikely to be received, the determined / predicted downlink traffic is less than any positive threshold): a screen of the UE is off ([0074] the UE device display is powered off); and the UE is unplugged from a power source ([[0075] the UE 102 conserves battery; Because the UE 102 is battery-powered, the UE 102 is unplugged from the external power source).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Liu’s state in which the throughput estimation of the UE is less than the threshold to be a state in which: a screen of the UE is off; and the UE is unplugged from a power source as taught by Yang, in order to conserve battery (Yang, [0075]) by determine the throughput estimation of the UE based on the state of screen when the UE is unplugged from a power source (Yang, [0074] [0075]).
	Additionally, Pereira discloses that the second RAT has a second throughput capacity that is greater than the first throughput capacity of the first RAT (see “selectively disabling the WiFi wireless protocol and at the same time enabling operation of a relatively lower data throughput and lower power second wireless protocol during absence of an intermittent or periodic wireless system activity” recited in paragraph [0006], wherein a RAT of higher throughput capacity is disabled).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to further modify Liu’s invention using features, as taught by Pereira, in order to reduce power consumption (see paragraph [0006] of Pereira).

Regarding claims 4 and 28, Liu further discloses the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality) is independent of a mobility condition of the UE ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.; Note that a state of UE for disabling multi-link, a state of UE under low throughput conditions, a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, or/and a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality is/are independent of a mobility condition of the UE).  

Regarding claims 5 and 31, Liu further discloses entry into the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality) is independent of a time duration in which:
	 the screen of the UE  is off; and
 the UE is unplugged from the power source ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.; Note that a state of UE for disabling multi-link, a state of UE under low throughput conditions, a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, or/and a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality is/are independent of a time duration in which: the screen of the UE  is off; and the UE is unplugged from the power source).  

Regarding claim 25, Liu discloses a multi-connectivity ([0067] FIG. 4 shows an example of transmission of scheduled data over multiple links. [0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions.) user equipment (UE) (Fig.4, UE 420) for wireless communication ([0019] In another aspect, a computer program product comprises a non-transitory computer-readable medium having instructions recorded thereon that, when enacted by one or more computer processors, cause the one or more computer processors to carry out operations. For example, the operations include determining at least one of average link data rate, link throughputs, or delay of at least one of a first link or a second link, and determining a threshold based on the at least one of the average link data rate, the link throughputs, or the delay. The operations also include determining a traffic arrival rate, and comparing the traffic arrival rate to the threshold. The operations further include distributing traffic to both the first link and the second link when the traffic arrival rate is greater than the threshold, and distributing traffic to only one of the first link or the second link when the traffic arrival rate is less than the threshold.), comprising:
	 a screen (Fig.4, the screen on UE 420);
one or more processors ([0019] one or more computer processors);
	 memory ([0019] a non-transitory computer-readable medium) coupled to the one or more processors ([0019] one or more computer processors); and
	 instructions ([0019] instructions) stored in the memory ([0019] a non-transitory computer-readable medium having instructions recorded thereon) and operable, when executed by the one or more processors, to cause the UE ([0019] In another aspect, a computer program product comprises a non-transitory computer-readable medium having instructions recorded thereon that, when enacted by one or more computer processors, cause the one or more computer processors to carry out operations.) to:
	 communicate ([0067] For example, an LTE eNodeB 410 may transmit data to a UE 420 over a first link 430 and a second link 440A and 440B. The first link 430 may be a direct link to the UE, whereas the second link may be an indirect link that passes through an IEEE 802.11x. (WiFi) access point 410B.) with one or more base stations (Fig.4, 410A) via a first radio access technology (RAT) (Fig.4, RAT of link 1, [0067] LTE) having a first throughput capacity (Fig. 7 step 700, which determines the link throughputs of at least the first link and a second link; and as shown in paragraph [0067] as shown above, the first and second links are of different RAT);
	 determine ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.) whether the UE (Fig.4, UE 420) is in a selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality), wherein the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality) comprises a state in which: 
a throughput estimation of the UE ([0102] throughput conditions, [0105] a traffic arrival rate) is less than ([0102] A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.) a threshold ([0102] higher throughput conditions, [0105] a threshold), wherein the threshold is related to the first throughput capacity of the first RAT (see step 702 in Fig. 7, which determines a threshold based on the link throughputs determined in step 700, which includes the throughput of the first link that corresponds to a link of the first RAT as shown above);
	 disable ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0108] At block 710, the transmitter apparatus may distribute traffic to only one of the first link or the second link. Thus, the transmitter apparatus may distribute traffic to only one of the first link and the second link when the traffic arrival rate is less than the threshold. It is envisioned that the transmitter apparatus may distribute traffic only to the link having the average link data rate with respect to which the threshold was determined. Alternatively or additionally, it is envisioned that the transmitter apparatus may distribute traffic only to the link having the highest signal quality.; By disabling multi-link and distributing traffic to only the first link, communication via RAT of link 2 is disabled) communication via a second RAT (Fig.4, link 2) in response to a determination ([0108] when the traffic arrival rate is less than the threshold) that the UE is in the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality); and
	 continue to communicate ([0108] At block 710, the transmitter apparatus may distribute traffic to only one of the first link or the second link. Thus, the transmitter apparatus may distribute traffic to only one of the first link and the second link when the traffic arrival rate is less than the threshold.) via the first RAT (Fig.4, link 1).
	Liu does not disclose that in the state in which the throughput estimation of the UE is less than the threshold: the screen of the UE is off; and the UE is unplugged from a power source; wherein the second RAT has a second throughput capacity that is greater than the first throughput capacity of the first RAT.
	However, Yang discloses in a state in which a throughput estimation ([0074] [0075] determined / predicted downlink traffic) of a UE ([0074] UE 102) is less than a threshold ([0074] the UE 102 may determine that downlink traffic is unlikely to be received within a particular length of time after the UE device display is powered off. In some aspects, the UE 102 may predict the downlink traffic based at least in part on additional or alternative factors, such as past behavior of a user of the UE 102, a traffic type received or transmitted by the UE 102, motion information associated with the UE 102, a channel quality report received by the UE 102, and/or the like. [0075] In this way, the UE 102 conserves battery and processor resources; Because downlink traffic is determined / predicted unlikely to be received, the determined / predicted downlink traffic is less than any positive threshold): a screen of the UE is off ([0074] the UE device display is powered off); and the UE is unplugged from a power source ([[0075] the UE 102 conserves battery; Because the UE 102 is battery-powered, the UE 102 is unplugged from the external power source).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Liu’s state in which the throughput estimation of the UE is less than the threshold to be a state in which: a screen of the UE is off; and the UE is unplugged from a power source as taught by Yang, in order to conserve battery (Yang, [0075]) by determine the throughput estimation of the UE based on the state of screen when the UE is unplugged from a power source (Yang, [0074] [0075]).
Additionally, Pereira discloses that the second RAT has a second throughput capacity that is greater than the first throughput capacity of the first RAT (see “selectively disabling the WiFi wireless protocol and at the same time enabling operation of a relatively lower data throughput and lower power second wireless protocol during absence of an intermittent or periodic wireless system activity” recited in paragraph [0006], wherein a RAT of higher throughput capacity is disabled).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to further modify Liu’s invention using features, as taught by Pereira, in order to reduce power consumption (see paragraph [0006] of Pereira).


Regarding claim 29, Liu discloses a multi-connectivity ([0067] FIG. 4 shows an example of transmission of scheduled data over multiple links. [0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions.) user equipment (UE) (Fig.4, UE 420) for wireless communication, comprising:
	 means for communicating (the means is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as corresponding to the structure comprising “one or more processors; memory coupled to the one or more processors; and instructions stored in the memory and operable, when executed by the one or more processors, to cause the UE to perform the communicating function” as in claim 25 and/or the structure comprising “a non-transitory computer readable medium storing code for wireless communication in a multi-connectivity user equipment (UE), the code comprising instructions executable by a processor to perform the communicating function” as in claim 30) with one or more base stations via a first radio access technology (RAT) (see the rejection of claims 25 and/or 30) having a first throughput capacity (Fig. 7 step 700, which determines the link throughputs of at least the first link and a second link; and as shown in paragraph [0067] as shown above, the first and second links are of different RAT);
	 means for determining (the means is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as corresponding to the structure comprising “one or more processors; memory coupled to the one or more processors; and instructions stored in the memory and operable, when executed by the one or more processors, to cause the UE to perform the determining function” as in claim 25 and/or the structure comprising “a non-transitory computer readable medium storing code for wireless communication in a multi-connectivity user equipment (UE), the code comprising instructions executable by a processor to perform the determining function” as in claim 30) whether the UE is in a selected state (see the rejection of claims 25 and/or 30), wherein the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality) comprises a state in which: 
a throughput estimation of the UE ([0102] throughput conditions, [0105] a traffic arrival rate) is less than ([0102] A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.) a threshold ([0102] higher throughput conditions, [0105] a threshold), wherein the threshold is related to the first throughput capacity of the first RAT (see step 702 in Fig. 7, which determines a threshold based on the link throughputs determined in step 700, which includes the throughput of the first link that corresponds to a link of the first RAT as shown above);
	 means (the means is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as corresponding to the structure comprising “one or more processors; memory coupled to the one or more processors; and instructions stored in the memory and operable, when executed by the one or more processors, to cause the UE to perform the disabling function” as in claim 25 and/or the structure comprising “a non-transitory computer readable medium storing code for wireless communication in a multi-connectivity user equipment (UE), the code comprising instructions executable by a processor to perform the disabling function” as in claim 30) for disabling communication via a second RAT in response to determining that the UE is in the selected state (see the rejection of claims 25 and/or 30); and
	 means for continuing (the means is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as corresponding to the structure comprising “one or more processors; memory coupled to the one or more processors; and instructions stored in the memory and operable, when executed by the one or more processors, to cause the UE to perform the continuing function” as in claim 25 and/or the structure comprising “a non-transitory computer readable medium storing code for wireless communication in a multi-connectivity user equipment (UE), the code comprising instructions executable by a processor to perform the continuing function” as in claim 30) to communicate via the first RAT (see the rejection of claims 25 and/or 30).
	Liu does not disclose that in the state in which the throughput estimation of the UE is less than the threshold: a screen of the UE is off; and the UE is unplugged from a power source; and wherein the second RAT has a second throughput capacity that is greater than the first throughput capacity of the first RAT.
	However, Yang discloses in a state in which a throughput estimation ([0074] [0075] determined / predicted downlink traffic) of a UE ([0074] UE 102) is less than a threshold ([0074] the UE 102 may determine that downlink traffic is unlikely to be received within a particular length of time after the UE device display is powered off. In some aspects, the UE 102 may predict the downlink traffic based at least in part on additional or alternative factors, such as past behavior of a user of the UE 102, a traffic type received or transmitted by the UE 102, motion information associated with the UE 102, a channel quality report received by the UE 102, and/or the like. [0075] In this way, the UE 102 conserves battery and processor resources; Because downlink traffic is determined / predicted unlikely to be received, the determined / predicted downlink traffic is less than any positive threshold): a screen of the UE is off ([0074] the UE device display is powered off); and the UE is unplugged from a power source ([[0075] the UE 102 conserves battery; Because the UE 102 is battery-powered, the UE 102 is unplugged from the external power source).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Liu’s state in which the throughput estimation of the UE is less than the threshold to be a state in which: a screen of the UE is off; and the UE is unplugged from a power source as taught by Yang, in order to conserve battery (Yang, [0075]) by determine the throughput estimation of the UE based on the state of screen when the UE is unplugged from a power source (Yang, [0074] [0075]).
	Additionally, Pereira discloses that the second RAT has a second throughput capacity that is greater than the first throughput capacity of the first RAT (see “selectively disabling the WiFi wireless protocol and at the same time enabling operation of a relatively lower data throughput and lower power second wireless protocol during absence of an intermittent or periodic wireless system activity” recited in paragraph [0006], wherein a RAT of higher throughput capacity is disabled).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to further modify Liu’s invention using features, as taught by Pereira, in order to reduce power consumption (see paragraph [0006] of Pereira).

Regarding claim 30, Liu discloses a non-transitory computer readable medium ([0019] a non-transitory computer-readable medium) storing code ([0019] instructions) for wireless communication ([0019] In another aspect, a computer program product comprises a non-transitory computer-readable medium having instructions recorded thereon that, when enacted by one or more computer processors, cause the one or more computer processors to carry out operations. For example, the operations include determining at least one of average link data rate, link throughputs, or delay of at least one of a first link or a second link, and determining a threshold based on the at least one of the average link data rate, the link throughputs, or the delay. The operations also include determining a traffic arrival rate, and comparing the traffic arrival rate to the threshold. The operations further include distributing traffic to both the first link and the second link when the traffic arrival rate is greater than the threshold, and distributing traffic to only one of the first link or the second link when the traffic arrival rate is less than the threshold.) in a multi-connectivity ([0067] FIG. 4 shows an example of transmission of scheduled data over multiple links. [0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions.) user equipment (UE) (Fig.4, UE 420), the code comprising instructions executable by a processor ([0019] one or more computer processors) to:
	 communicate ([0067] For example, an LTE eNodeB 410 may transmit data to a UE 420 over a first link 430 and a second link 440A and 440B. The first link 430 may be a direct link to the UE, whereas the second link may be an indirect link that passes through an IEEE 802.11x. (WiFi) access point 410B.) with one or more base stations (Fig.4, 410A) via a first radio access technology (RAT) (Fig.4, RAT of link 1, [0067] LTE) having a first throughput capacity (Fig. 7 step 700, which determines the link throughputs of at least the first link and a second link; and as shown in paragraph [0067] as shown above, the first and second links are of different RAT);
	 determine ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.) whether the UE (Fig.4, UE 420) is in a selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality), wherein the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality) comprises a state in which: 
a throughput estimation of the UE ([0102] throughput conditions, [0105] a traffic arrival rate) is less than ([0102] A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions [0106] At block 706, the transmitter apparatus may compare the traffic arrival rate to the threshold or thresholds determined at block 702... However, if it is determined, at block 706, that the traffic arrival rate is less than the threshold or at least one of the thresholds, then processing may proceed from block 706 to block 710. Alternatively or additionally, the transmitter apparatus may, at block 706, determine whether the traffic arrival rate is less than a threshold determined for a link having a highest signal quality, and proceed to block 710 in response to this determination, proceeding otherwise to block 708.) a threshold ([0102] higher throughput conditions, [0105] a threshold), wherein the threshold is related to the first throughput capacity of the first RAT (see step 702 in Fig. 7, which determines a threshold based on the link throughputs determined in step 700, which includes the throughput of the first link that corresponds to a link of the first RAT as shown above);
	 disable ([0102] FIG. 7 shows example blocks of a third process of scheduling and transmitting data over multiple links. A transmitter apparatus, such as a base station, a UE, a combination of a network controller and one of a base station or UE, or a wired transmitter, employing this process effectively disables multi-link under low throughput conditions, and thus avoids out of sequence delivery at the receiver under low throughput conditions. [0108] At block 710, the transmitter apparatus may distribute traffic to only one of the first link or the second link. Thus, the transmitter apparatus may distribute traffic to only one of the first link and the second link when the traffic arrival rate is less than the threshold. It is envisioned that the transmitter apparatus may distribute traffic only to the link having the average link data rate with respect to which the threshold was determined. Alternatively or additionally, it is envisioned that the transmitter apparatus may distribute traffic only to the link having the highest signal quality.; By disabling multi-link and distributing traffic to only the first link, communication via RAT of link 2 is disabled) communication via a second RAT (Fig.4, link 2) in response to a determination ([0108] when the traffic arrival rate is less than the threshold) that the UE is in the selected state ([0102] a state of UE for disabling multi-link, a state of UE under low throughput conditions, [0106] a state of UE where the traffic arrival rate is less than the threshold or at least one of the thresholds, a state of UE where the traffic arrival rate is less than a threshold determined for a link having a highest signal quality); and
	 continue to communicate ([0108] At block 710, the transmitter apparatus may distribute traffic to only one of the first link or the second link. Thus, the transmitter apparatus may distribute traffic to only one of the first link and the second link when the traffic arrival rate is less than the threshold.) via the first RAT (Fig.4, link 1).
	Liu does not disclose that in the state in which the throughput estimation of the UE is less than the threshold: a screen of the UE is off; and the UE is unplugged from a power source; and wherein the second RAT has a second throughput capacity that is greater than the first throughput capacity of the first RAT.
	However, Yang discloses in a state in which a throughput estimation ([0074] [0075] determined / predicted downlink traffic) of a UE ([0074] UE 102) is less than a threshold ([0074] the UE 102 may determine that downlink traffic is unlikely to be received within a particular length of time after the UE device display is powered off. In some aspects, the UE 102 may predict the downlink traffic based at least in part on additional or alternative factors, such as past behavior of a user of the UE 102, a traffic type received or transmitted by the UE 102, motion information associated with the UE 102, a channel quality report received by the UE 102, and/or the like. [0075] In this way, the UE 102 conserves battery and processor resources; Because downlink traffic is determined / predicted unlikely to be received, the determined / predicted downlink traffic is less than any positive threshold): a screen of the UE is off ([0074] the UE device display is powered off); and the UE is unplugged from a power source ([[0075] the UE 102 conserves battery; Because the UE 102 is battery-powered, the UE 102 is unplugged from the external power source).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Liu’s state in which the throughput estimation of the UE is less than the threshold to be a state in which: a screen of the UE is off; and the UE is unplugged from a power source as taught by Yang, in order to conserve battery (Yang, [0075]) by determine the throughput estimation of the UE based on the state of screen when the UE is unplugged from a power source (Yang, [0074] [0075]).
	Additionally, Pereira discloses that the second RAT has a second throughput capacity that is greater than the first throughput capacity of the first RAT (see “selectively disabling the WiFi wireless protocol and at the same time enabling operation of a relatively lower data throughput and lower power second wireless protocol during absence of an intermittent or periodic wireless system activity” recited in paragraph [0006], wherein a RAT of higher throughput capacity is disabled).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to further modify Liu’s invention using features, as taught by Pereira, in order to reduce power consumption (see paragraph [0006] of Pereira).

Claims 12-13 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yang and Pereira, and in further view of Balasubramanian et al. (US 20190082392 A1, hereafter Bala92).

Regarding claims 12 and 32, Liu and Yang do not disclose the selected state comprises a state in which: the UE is stationary.  
However, Bala92 discloses any state of a UE comprises a state in which: the UE ([0040] the UE) is stationary ([0040] Wireless Device—any of various types of computer system devices which performs wireless communications. A wireless device can be portable (or mobile) or may be stationary or fixed at a certain location. A UE is an example of a wireless device.; Note that when the UE is stationary or fixed, whatever state of the UE (including the selected state) is a state in which the UE is stationary).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the selected state of Liu, Yang and Pereira to comprise the state in which the UE is stationary as taught by Bala92, in order to take advantage of Liu and Yang’s battery conservation scheme (Yang, [0075]) for the UE in a stationary state (Bala92, [0040]).  

Regarding claims 13 and 33, Liu, Yang and Pereira disclose the selected state comprises the state in which the throughput estimation of the UE is less than the threshold as in claims 1 and 25 above.
Liu does not disclose in the state in which the throughput estimation of the UE is less than the threshold: the screen of the UE is off for a period of time; the UE is unplugged from the power source for the period of time; and the UE is stationary for the period of time.  
	However, Yang discloses in the state in which the throughput estimation ([0074] [0075] determined / predicted downlink traffic) of the UE ([0074] UE 102) is less than the threshold ([0074] the UE 102 may determine that downlink traffic is unlikely to be received within a particular length of time after the UE device display is powered off. In some aspects, the UE 102 may predict the downlink traffic based at least in part on additional or alternative factors, such as past behavior of a user of the UE 102, a traffic type received or transmitted by the UE 102, motion information associated with the UE 102, a channel quality report received by the UE 102, and/or the like. [0075] In this way, the UE 102 conserves battery and processor resources; Because downlink traffic is determined / predicted unlikely to be received, the determined / predicted downlink traffic is less than any positive threshold): the screen of the UE is off for a period of time ([0074] the UE device display is off at least for a period of time after the UE device display is powered off); and the UE is unplugged from the power source for the period of time ([[0075] the UE 102 conserves battery; Because the UE 102 is battery-powered, the UE 102 is unplugged from the external power source for the period of time after the UE device display is powered off).
	It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to further modify Liu’s state in which the throughput estimation of the UE is less than the threshold to be the state as taught by Yang, in order to conserve battery (Yang, [0075]) by determine the throughput estimation of the UE based on the state of screen when the UE is unplugged from a power source (Yang, [0074] [0075]).
Liu, Yang and Pereira do not disclose in the state in which the throughput estimation of the UE is less than the threshold: the UE is stationary for the period of time.  
However, Bala92 discloses in any state of the UE: the UE ([0040] the UE) is stationary ([0040] Wireless Device—any of various types of computer system devices which performs wireless communications. A wireless device can be portable (or mobile) or may be stationary or fixed at a certain location. A UE is an example of a wireless device.; Note that when the UE is stationary or fixed, whatever state of the UE (including the state in which the throughput estimation of the UE is less than the threshold) is a state in which the UE is stationary).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify Liu, Yang and Pereira’s state in which the throughput estimation of the UE is less than the threshold to comprise the state in which the UE is stationary as taught by Bala92, in order to take advantage of Liu, Yang and Pereira’s battery conservation scheme (Yang, [0075]) for the UE in a stationary state (Bala92, [0040]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473